Case: 16-51096      Document: 00513908275         Page: 1    Date Filed: 03/13/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 16-51096                          March 13, 2017
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
MARCUS E. BARROSO; TWELVE JOHN DOES; TWELVE JAY DOES;
TWELVE JOE DOES; TWELVE JEFF DOES,

              Plaintiffs - Appellants

v.

SHERIFF OF BEXAR COUNTY, TEXAS; BRYAN COLLIER, TDCJ,
Executive Director; BEXAR COUNTY, TEXAS,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:14-CV-421


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM:*
       The court has carefully reviewed this appeal in light of the briefs,
pertinent portions of the record, and the comprehensive district court orders.
There is no justification for prolonging this litigation. As this court has ordered
before, plaintiffs did not timely appeal the district court’s grant of summary


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-51096    Document: 00513908275    Page: 2   Date Filed: 03/13/2017



                                No. 16-51096
judgment. Their appeal is instead confined to the district court’s August 18,
2016 order. We conclude that the Appellant’s arguments are meritless, as the
carefully written orders of the district courts patiently explain. We find no
reversible error of law or fact and affirm the district court’s August 18, 2016
order for essentially the same reasons articulated by that order. AFFIRMED.




                                      2